DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
Response to Amendment
The Amendment submitted on December 10, 2021, has been entered.  Claims 1 – 3, 6, and 8 have been amended and no claims have been added.  Therefore, the pending claims are 1 – 15. Claims 9 – 15 have been withdrawn from consideration as being drawn to a nonelected invention.
The 112 (a) rejection to claim 1 is withdrawn since the claim has been amended to remove the term inlaid.
The amendments to claims 1, 2, and 6 are sufficient to overcome the 35 USC 112 (b) set forth in section 6 – 10 in the previous Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase stating that the shoe upper includes strand which extends back and forth between the lateral side and the medial side of the shoe upper, wherein a first end of the strand traversing through the lower perimeter edge in the toe region and a second end of the one strand traversing through the lower perimeter edge in the heel region, is not sufficiently supported by the original specification and is considered to be new matter. Specifically, the disclosure doesn’t discuss the location of the ends of the strand. The disclosure does show in the figures that the strand extends out of the upper in the toe region and the heel region, but the figure does not detail if the strand continues on or is tied off at a location in the toe or heel region or outside of the toe or heel region. The figure would suggest the end of the strand (the portion where the strand is cut) extends out away from the shoe upper and is not secured into the heel or toe regions. And is not directly located in the base of the shoe. Further, the disclosure does not teach or suggest that the end of the strand is secured in a particular region of the shoe during use and is silent regarding any specific requirements for the location of the ends of the strand. Thus, the limitation is considered new matter. Claims 2 – 8 are rejected due to their dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the toe region" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claims 2 – 8 are rejected due to their dependency on claim 1.
Claim 1 recites the limitation "the heel region" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 2 – 8 are rejected due to their dependency on claim 1.
The term “the toe region” in claim 1 is indefinite since it is unclear specifically where the applicant considered the toe region to stop and end. The applicant recited that one end of the strand is in the toe region. However, without a specific size of location for the toe region, it generally refers to the region of the shoe where a wearers toes would most likely be placed. Which would be the front portion of the shoe. But where doe the shoe transition into a different region of the shoe and where would the heel region begin. Claims 2 – 8 are rejected due to their dependency on claim 1.
The term “the heel region” in claim 1 is indefinite since it is unclear specifically where the applicant considered the heel region to stop and end. The applicant recited that one end of the strand is in the heel region. However, without a specific size of location for the heel region, it generally refers to the region of the shoe where a wearers heels would most likely be placed. Which would be the back portion of the shoe. But where doe the shoe transition into a different region of the shoe and where would the toe region begin. Claims 2 – 8 are rejected due to their dependency on claim 1.
The phrase “a first end of the one strand traversing through the lower perimeter edge in the toe region and a second end of the one strand traversing through the lower perimeter edge in the heel region” in claim 1 is indefinite. It is unclear if the applicant intends the term “traversing” in this phrase to mean located in a set place? Or, if the end just needs to travel through the region during the process of lacing the strand into the shoe upper. Further, it is unclear what the applicant considered the end to reference. Is the end portion of the strand which is cut. Or is the end considered to encompass the cut end plus an additional portion of the strand near the end. And, if it is more than just the cut region, how much more? And how much of the end needs to traverse the specific region. Further, The term traverse, suggests this is a limitation focused on how the strand is laced into the base section. If it is drawn to the method of inserting the strand then the limitation would not positively limit where the end is located in the finished product, only that an end traveled through the region at some point. The method of inserting the strand would not be given weight in the product claim unless the method produced a structural feature in the final product. With regards to this limitation if the strand is laced through the toe or heel region it can further be laced into other regions of the base of the shoe and the method would not require any specific lacing or product structure in the final product. Thus, the feature is indefinite. For purposes of examination, the limitation is interpreted as a method of lacing the base so that a single string is laced through both the toe and the heel region. However, the specific pattern or order in which the lacing occurs is not considered to be limited by the phrase.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sokolowski et al. (2008/0110049) in view of Straub (1,124,184).
	Sokolowski et al. discloses a shoe formed from a knit upper formed from a flat knitting process (abstract). The knit element can be a layered structure (abstract) or a single layer structure formed into the final desired shape of the upper (paragraph 35). The upper can be formed in a unitary construction through flat knitting (paragraph 43). Further, Sokolowski et al. teaches that the shoe upper can be combined with the parts of the shoe through known methods for assembling shoes (paragraph 53). This is taught to include methods that uses stitching to join side edges together (paragraph 59). However, Sokolowski et al. fails to teach forming a bottom portion on the uppers which includes a strand stitched there through, wherein the strand traverse from the lateral to medial side of the shoe to cause the upper to tighten. 
	Straub is drawn to a method of making a finished shoe. Straub discloses an upper that includes a portion of fabric wrapped under the last (page 1, lines 36 – lines 80). This portion includes holes through which a strand is placed (Figure 1). Further, the strand can be tightened to form the final shape of the shoe upper (page 1, lines 75 – 95). The shoe upper is then combined with a sole to create a final shoe (page 1, lines 95 – 110). Thus, it would have been obvious to one having ordinary skill in the art to create a final shoe structure by placing the knit fabric of Sokolowski et al. on a shoe upper, with a portion of the upper fabric folded under the last, attaching a string to the folded under portion that extends between the medial and lateral sides of the shoe and tighten the strand to produce the desired upper shape, as taught by Straub, since Sokolowski et al. discloses that the knit fabric can be made into a shoe by any known techniques. 
	Additionally, Straub discloses that holes can be placed in the lower edges through which strands are placed and then tightened to form the finished shoe (Figure 1). Sokolowski et al. discloses the flat knit fabric can be designed with different zones formed with different knit typos or yarns to vary properties in the fabric (paragraph 60). Further, Sokolowski et al. discloses that the fabric can have combinations of different stitches (paragraph 69). Thus, one of ordinary skill in the art would be motivated to included holes or gaps in the knit pattern in the lower edges that the strands can be laced though. This is motivated by Sokolowski et al. teachings to maximize the design features of the flat knit fabric which results in minimizing the additional cutting or processing steps needed to produce the final shoe and avoids waste of materials and time and skips additional processing (paragraph 35).  
	With regards to the strand going through the heel and toe region of the base of the shoe, it is noted that strand 7 in Figure 1 extends through the arch region and towards the back of the shoe. The strand is tied off very near the heel of the shoe, where one would place their heel when putting their foot in the shoe. Further, using a strand to tighten the shoe upper over a lasting is well known in the art. One of ordinary skill in the art would know that only one lasting strand and different patterns of lacing could be used to insert the strand. Thus, it would have been obvious to one having ordinary skill in the art to use different lacing patterns on the strand wherein one strand is laced through both the toe and heel region, as the lacing pattern for the strand. There is no evidence in the disclosure or the applicant’s arguments that the claimed lacing pattern is critical to the function of the claimed invention. Thus claims 1 – 3, 5, 7, and 8 are rejected.
	Concerning claim 4, the claim is considered to be examined as having the at least one strand present in the upper structure, and only requiring that the strand is capable of being removed. In the present case the strand of the prior art is capable of being removed by cutting if desired. Thus, claim 4 is rejected.
	Further, the term “one-piece” is examined as requiring that the upper be made from one or more pieces that joined in a manner such that the upper functions as a single component. Sokolowski et al. discloses that the upper material can be multiple pieces stitched together or a single knitted element and the strand is stitched in a manner that it would be attached to the upper material. Thus, claim 6 is rejected.
 Claims 1 – 3 and 5 - 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sokolowski et al. (2008/0110049) in view of Potvin (2,757,396).
	Sokolowski et al. discloses a shoe formed from a knit upper formed from a flat knitting process (abstract). The knit element can be a layered structure (abstract) or a single layer structure formed into the final desired shape of the upper (paragraph 35). The upper can be formed in a unitary construction through flat knitting (paragraph 43). Further, Sokolowski et al. teaches that the shoe upper can be combined with the parts of the shoe through known methods for assembling shoes (paragraph 53). This is taught to include methods that uses stitching to join side edges together (paragraph 59). However, Sokolowski et al. fails to teach forming a bottom portion on the uppers which includes a strand stitched there through, wherein the strand traverse from the lateral to medial side of the shoe to cause the upper to tighten. 
	Potvin et al. is drawn to a method of making a shoe. Potvin teaches that the shoe is formed from a one-piece vamp (column 1, lines 70 – 72). This piece forms the shoe upper with edges 25 that fold underneath and are attached together with a seam 26. The seam is a zig-zag stitch in a W-shaped pattern that pulls the opposite sides of the shoe together ((column 2, lines 32 – 45). The yarn used to stitch the sides together correspond to the applicant’s strand. The edge 25 corresponds to the applicant’s lower edge. Further, the seam has one end in the toe region and a second end in the heel region. It would have been obvious to one having ordinary skill in the art to use the methods of forming a foot shaped upper for a shoe, as taught by Potvin, to form the upper since Sokolowski et al. discloses that the knit fabric can be made into a shoe by any known techniques. Thus, claims 1 – 3, 5 – 8 are rejected.
Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach one strand extending through the lower edge and that the one strand has one end at the toe region and one end at the heel region. Even though Straub discloses two strands, it would be obvious to one having ordinary skill to modify the string pattern to being at the toe of the shoe and go the opposite end. Further, it is unclear what structure is required to meet the limitation that the strand traverses the toe region and the heel region. As discussed above the phrases is given its broadest reasonable interpretation. Further, a second rejection was added to show a different types of seam which begins at the toe region and ends at the heel region. Therefore, The features are considered to be obvious over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
December 17, 2021


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789